Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 2/3/22 has been entered and made of record. Claims 1-2, 5, 9 and 12 are amended. Claims 20-23 are new. Claims 1-17 and 20-23 are pending. 

Response to Arguments
Applicant doesn’t argue the 103 rejection on independent claims 1 and 8. The arguments with respect to claims 6 and 13 have been considered but they are not persuasive.
Applicant asserts that the combination of Merwe, Furuta and Gillo fails to teach the limitation wherein said compiled script code is further arranged to generate said 3-D textured mesh of said building using a level of detail that depends upon a distance from a location of an avatar to said building in said software application as cited in claims 6 & 13 (p. 10-11 of Remarks).
Here, the cited location of an avatar refers to a location of a virtual camera, while a LOD depends on a distance between the virtual camera and the building, then the LOD is used in the script code for generating a 3D texture mesh of the building.
Examiner also notices that Merwe discloses changing the 3D map display according to the virtual camera's position, orientation, and field-of-view in [0157]; level of detail shown in FIG.13a is used when the avatar is within a predetermined distance of the trophy within the trophy room 1060. When the processor 100 determines that the avatar is further away from the trophy than the predetermined distance, the trophy need not be rendered in as much detail as that shown in FIG. 13a and instead the level of detail shown in FIG. 13b which uses fewer polygons to render the image is used” in [0167]. 
Merwe also discloses “the parameter set may include information such as texture information corresponding to a given roof, where the texture information may be extracted from three-dimensional mesh data” in [0003]; “the roof analysis tool may provide the parameter set describing each of the planes in a roof of a structure to a mobile device for the purpose of generating a three-dimensional map view that includes a rendering of the structure and the roof of the structure” in [0197]; the parameter set from the server is used for the client to interpret and render a 3D textured mesh of a building in [0026]. Here, Merwe’s parameter set refers to program instruction so that the client can interpret and render a 3D model. For example, Furuta discloses the client receives image processing program from the server and runs this image processing program to generate a 3D model based on the viewpoint information from the server in [0018]. Therefore, Merwe in view of Furuta and Gillo teaches the limitation of claims 6 and 13.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7 and 15-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 cites a server computer “transmitting said compiled script code to a client computer” and “downloading said shape file to said client computer”. It is unclear what is difference between transmitting and downloading data to the same client computer. Claim 4 further cites the server “downloading said compiled script code from said server computer”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 12 and 20-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
 Claim 5 cites limitation identifying said script program out of a plurality of script programs. Its parent claim 1 cites compiling a script program into compiled script code. It is unclear how to identify the script program out of a plurality of script programs.
Claim 12 cites the similar limitation as claim 5.
Claim 20 cites “identifying… one of said script programs out of said plurality of script programs”. It is unclear how to define and identify script program from a plurality of script programs. The number of script programs is based on a code style. It is well-known that one can write one whole program to cover all functions, or one can write many separate small function programs and combine them into a one package.
Claim 21 cites the similar limitation as claim 20.
Claims 22-23 are rejected based upon similar rationale as Claim 21.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 7-8, 11 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over van der Merwe et al. (US 2013/0321392, hereinafter Merwe) in view of Furuta et al. (EP 1170699).
As to Claim 1, Merwe teaches in a server computer, a method of reconstructing a building, said method comprising: 
inputting a two-dimensional (2-D) aerial image that includes an image of a building (Merwe discloses “a roof analysis tool operating on a server to produce a map view for a map region” in [0020]; “the roof analysis tool may receive two-dimensional footprint data and three-dimensional coordinates for different points on a roof corresponding to a footprint specified within the footprint data” in [0028]; “one input data set may be two-dimensional footprint data (as in) FIG. 6B” in [0029); “two-dimensional map image data (e.g., aerial view of roads utilizing satellite imagery)” in [0147]); 
producing a shape file based upon said 2-D aerial image, said shape file including a footprint of said building (Merwe discloses “where the parameter set is derived from mapping data for a map region, and where the parameter set describes the roofs for the buildings within the map region… The mapping data may include coordinates for a footprint of a building for which a roof type may be determined, and the mapping data may also include coordinates for points in three-dimensional Cartesian space corresponding to the roof of the building” in [0019]; “where the roof shapes are representative of the roof shapes of the actual buildings described by the mapping data for the map region” in [0023]; see also “roof analysis tool” in [0027-0028]); 
compiling a script program into compiled script code, said compiled script code arranged to generate a three-dimensional (3-D) textured mesh of a building type that reconstructs said building when executed; transmitting said compiled script code to a client computer (Merwe discloses “The data from the server may be a parameter set describing each of the planes of a roof on each building in the map region, or the parameter set may simply identify roof types for each building and the mobile device may use the roof types as the basis for rendering roofs for the buildings in the map view. Further, in some cases, the parameter set may include information such as texture information corresponding to a given roof, where the texture information may be extracted from three-dimensional mesh data” in [0003]; “the roof analysis tool may provide the parameter set describing each of the planes in a roof of a structure to a mobile device for the purpose of generating a three-dimensional map view that includes a rendering of the structure and the roof of the structure” in [0197]; “for the server to provide a mobile device with a compact representation of a roof type… The compact interpret and render a roof based on the data. In some cases, the compact representation may be a parameter set including an archetypal roof type classification along with an identification for a building within a map region for which the archetypal roof classification corresponds. In other cases, the compact representation may be a parameter set including coordinate data for a plane or planes in a roof along with an identification for a building within a map region for which the roof plane coordinate data corresponds” in [0026]; the server sends instructions to utilize different client hardware (e.g. orientation sensors) in [0155]. Here, Merwe’s parameter set refers to program instruction so that the client can interpret and render a 3D model. Furuta further gives an example for this well-known technology. Furuta discloses “To explain Fig. 1(b), first, the server sends to the client two images (symbol H) and a Java-based image processing program (symbol I). The client starts the received program, processes the two images, and generates a three-dimensional model (symbol J). Once the viewpoint is set (symbol K), a three-dimensional image is generated based on the viewpoint (symbol L) and viewpoint information is sent to the server (symbol M)” in [0018], see also Fig 1B below:

    PNG
    media_image1.png
    503
    623
    media_image1.png
    Greyscale
); and 
in response to a request from a software application on said client computer, downloading said shape file to said client computer, whereby said compiled script code executes on said client computer and generates said 3-D textured mesh of said building type using said building footprint of said shape file (Merwe discloses “When a mobile device or other device requests information for describing a roof or roof type for a given map region or footprint coordinate, the pre-calculated and stored parameters sets are indexed and a parameter set corresponding to the map region or footprint coordinates may be returned” in [0020]; “the parameter set may include information such as texture information corresponding to a given roof, where the texture information may be extracted from three-dimensional mesh data” in [0003]; “A client device may also request map service rendering information, such as map textures or stylesheets” in [0154]; see also [0195-0199]. Furuta also discloses a server produces a shape file by a 3D shape recognition unit and sends image process 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Merwe with the teaching of Furuta so that the server need not send a three-dimensional image to the client and carry out 3D display using significantly less data (Furuta, [0019]).

As to Claim 4, Merwe in view of Furuta teaches a method as recited in claim 1 further comprising:
downloading said compiled script code from said server computer in real time in response to a request from said software application (Merwe discloses “When a mobile device or other device requests information for describing a roof or roof type for a given map region or footprint coordinate, the pre-calculated and stored parameters sets are indexed and a parameter set corresponding to the map region or footprint coordinates may be returned” in [0020]; “A client device may also request map service rendering information, such as map textures or stylesheets” in [0154], see also [0195-0199]; update the map image data in real-time in [0159, 0180]).

As to Claim 7, Merwe in view of Furuta teaches a method as recited in claim 1, whereby a rendering engine displays on said client computer a two-dimensional (2-D) representation of said building using said 3-D textured mesh (Merwe discloses “the parameter set may include information such as texture information corresponding to a given roof, where the texture information may be extracted from 

Claim 8 recites similar limitations as claim 1 but in a system form, except for classifier (Merwe, [0026, 0038, 0202]) and rendering engine (Merwe, [0003, 0157, 0172, 0219]). Therefore, the same rationale used for claim 1 is applied.

Claim 11 is rejected based upon similar rationale as Claim 4.

As to Claim 15, Merwe in view of Furuta teaches a method as recited in claim 1 wherein said method occurs on said server computer and on said client computer, said method further comprising:
executing said compiled script code on said client computer and generating said 3-D textured mesh of said building type using said building footprint of said shape file (Merwe discloses “for the server to provide a mobile device with a compact representation of a roof type, the server may determine a representation for a set of planes…the roof analysis tool may determine the shape of a roof based on a .

Claims 2, 9 and 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over van der Merwe in view of Furuta and Rodriguez (US 2020/0258174).
As to Claim 2, Merwe in view of Furuta teaches a method as recited in claim 1 wherein said shape file includes land use type data pertaining to a region of said building where said building footprint is found, said method further comprising:
said executing compiled script code also using said land use type data in order to generate said 3-D textured mesh of said building having dimensions consistent with said included land use type data (Merwe discloses “the metadata tagged geographic information system (GIS) footprint data” in [0019]; “the parameter set may include information such as texture information corresponding to a given roof” in [0003]; 3D texture mesh of a building in [0029]; “A client device may also request map service rendering information, such as map textures or stylesheets” in [0154]; the server sends instructions to utilize different client hardware (e.g. orientation sensors) in [0155].
Rodriguez further discloses “The system includes a plurality of modules, including modules for residential, commercial and civic buildings in all community types” various zoning parameters for a real estate parcel in [0006]; zoning information includes land use data in [0095]; the rule of zoning information is applied when creating the 3D visual representation in [0103]; Collecting GIS data in [0010]; “wherein the building parameters include area, density, development, floor area ratio, folio number, jurisdiction, land use type, max height, max lot coverage, minimum lot size, minimum lot width, quantity of properties, quantity of transit routes, quantity of transit stops, street, total property size, water body and water body type” in [0068, 0096]. Here, Merwe’s building parameter set may include zoning information (i.e. land use type, max height etc.) taught by Rodriguez, and a rule of zoning information is applied when generating a 3D texture mesh of a building so that the max height of building is consistent with the land use type data.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Merwe and Furuta with the teaching of Rodriguez so as to create modules representing the rules and transform the real estate data, policy and zoning rule into visual display (Rodriguez, [0005]).

Claim 9 is rejected based upon similar rationale as Claim 2.

As to Claim 20, Merwe teaches in a server computer, a method of reconstructing a building, said method comprising:
inputting a two-dimensional (2-D) aerial image that includes an image of a building (Merwe, [0020, 0028-0029,0147]);
producing a shape file based upon said 2-D aerial image, said shape file including a footprint of said building (Merwe, [0019, 0023, 0027-0028]);
compiling a plurality of script programs each into compiled script code, said each compiled script code arranged to generate a three-dimensional (3-D) textured mesh of a building type that reconstructs said building type when executed (Merwe, [0003, 0026, 0197. Furuta, [0018] and Fig 1B. Rodriguez also discloses “a plurality of modules, including modules for residential, commercial and civic buildings in all community types” in [0007]);
in response to a request from a software application on said client computer, downloading said shape file to said client computer (Merwe, [0020, 0003]. Furuta, Fig 1B);
classifying, on said client computer, said building footprint of said shape file as a building type (Merwe, [0026, 0209, 0211, 0213-0214]);
identifying, on said client computer, one of said script programs out of said plurality of script programs using said building type (Rodriguez discloses a plurality of modules including modules for residential, commercial and civic buildings in all community types and allow to select desired building type, building program in [0007]);
requesting, by said client computer, and transmitting from said server computer, said compiled script code to said client computer that corresponds to said identified script program; and executing said compiled script code on said client computer and generating said 3-D textured mesh of said building type using said building footprint of said shape file (Merwe, [0003, 0026, 0197]. Furuta, [0018] and Fig 1B. Rodriguez, [0007]).


Claim 21 recites similar limitations as claim 20 but in a system form, Therefore, the same rationale used for claim 20 is applied.

As to Claim 22, Merwe in view of Furuta and Rodriguez teaches a system as recited in claim 20 further comprising:
downloading said plurality of compiled script codes to said client computer before said identifying  (Furuta, [0018] and Fig 1B. Rodriguez, [0007]).

As to Claim 23, Merwe in view of Furuta and Rodriguez teaches a method as recited in claim 20 further comprising:
said script loader on said client computer that downloads said compiled script codes to said client computer before said identifying  (Furuta, [0018] and Fig 1B. Rodriguez, [0007]).

Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Merwe in view of Furuta and Gillo et al. (US 2011/0269540).
As to Claim 6, Merwe in view of Furuta teaches a method as recited in claim 1. The combination of Gillo further teaches wherein said compiled script code is further arranged to generate said 3-D textured mesh of said building using a level of detail that depends upon a distance from a location of an avatar to said building in said software application (Merwe discloses “a client device may detect the motion or velocity of a virtual camera, which if exceeding certain threshold values, lower-detail image data will be loaded and rendered of certain areas” in [0161]. Gillo further discloses “the level of detail shown in FIG.13a is used when the avatar is within a predetermined distance of the trophy within the trophy room 1060. When the processor 100 determines that the avatar is further away from the trophy than the predetermined distance, the trophy need not be rendered in as much detail as that shown in FIG. 13a and instead the level of detail shown in FIG. 13b which uses fewer polygons to render the image is used” in [0167]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Merwe and Furuta with the teaching of Gillo so as to use lower level of detail to render object when a user is far away from the object, and to reduce the amount of data that needs to be transferred (Gillo, [0168]).

Claim 13 is rejected based upon similar rationale as Claim 6.

Claims 3, 10, 14 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Merwe in view of Furuta and Rietman (US 2013/0095927).
As to Claim 3, Merwe in view of Furuta teaches a method as recited in claim 1 wherein said request from said software application on said client computer is for said shape file including said footprint of said building in view of an avatar in said software application, said method further comprising:
performing said downloading of said shape file in real time (Merwe discloses “for the server to provide a mobile device with a compact representation of a roof type, the server may determine a representation for a set of planes… the roof analysis tool may determine the shape of a roof based on a tangent plane, in other words, using each triangle in the roof” in [0026]; “A client device may display map image data that reflects the current location of the client device and update the map image data in real-time” in [0159]; “the mobile device may be configured to perform route correction based on real-time data, such as updates in map information” in [0180]; “the roof analysis tool may provide the parameter set describing each of the planes in a roof of a structure to a mobile device for the purpose of generating a three-dimensional map view that includes a rendering of the structure and the roof of the structure” in [0197]. Furuta further discloses the server performs viewpoint tracking and analysis in Fig 1B. Here, the viewpoint can be the viewpoint of an avatar. For example, Rietman discloses an interactive modeling from an avatar in [0015].)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Merwe and Furuta with 

Claim 10 is rejected based upon similar rationale as Claim 3.

As to Claim 14, Merwe in view of Furuta teaches a system as recited in claim 8. The combination of Rietman further teaches wherein said 2-D representation of said building is as seen from a location of an avatar in said software application (Rietman discloses “An interactive modeling and guided design system capable of receiving the design and/or parameters of a location and reproducing a modeled environment based upon the information. A location is a building, an event, a pedestrian location, or other similar settings where people can go. Based upon the information, the modeled environment is active in that one or more users, through the representational use of an instance avatar, are able to interact, experience and impact the modeled environment” in [0015].)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Merwe and Furuta with the teaching of Rietman so as to use avatar as a graphic representation of a user to interact with the rendered 3D environment (Rietman, [0015].)

As to Claim 16, Merwe in view of Furuta teaches a method as recited in claim 1 wherein said request from said software application on said client computer is for a 
 displaying using a rendering engine on said client computer a two-dimensional (2-D) representation of said building using said 3-D textured mesh, wherein said 2-D representation of said building is as seen from a location of said avatar in said software application (Merwe discloses “for the server to provide a mobile device with a compact representation of a roof type, the server may determine a representation for a set of planes… the roof analysis tool may determine the shape of a roof based on a tangent plane, in other words, using each triangle in the roof” in [0026]; “A client device may display map image data that reflects the current location of the client device and update the map image data in real-time” in [0159]; “the mobile device may be configured to perform route correction based on real-time data, such as updates in map information” in [0180]; “the roof analysis tool may provide the parameter set describing each of the planes in a roof of a structure to a mobile device for the purpose of generating a three-dimensional map view that includes a rendering of the structure and the roof of the structure” in [0197]. Furuta further discloses the server performs viewpoint tracking and analysis in Fig 1B. Here, the viewpoint can be the viewpoint of an avatar. For example, Rietman discloses “An interactive modeling and guided design system capable of receiving the design and/or parameters of a location and reproducing a modeled environment based upon the information. A location is a building, an event, a pedestrian location, or other similar settings where people can go. Based upon the information, the modeled environment is active in that one or more users, through the representational use of an instance avatar, are able to interact, experience and impact the modeled environment” in [0015].)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Merwe and Furuta with the teaching of Rietman so as to use avatar as a graphic representation of a user to interact with the rendered 3D environment (Rietman, [0015].)

Claim 17 is rejected based upon similar rationale as Claim 16.

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEIMING HE whose telephone number is (571)270-1221.  The examiner can normally be reached on Monday-Friday, 8:30am-5:00pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Weiming He/
Primary Examiner, Art Unit 2612